Norval, C. J.
This proceeding was taken to review the order of the court below confirming the sale of real estate made by the sheriff under a decree of foreclosure. The contention is that the order of sale does not conform to the decree, in that the decree designated which portion of the property should be first offered for sale, while the order of sale contained no' such provision. But this variance is immaterial, since the issuance of an order of sale was wholly unnecessary. The decree constituted the authority of the officer to make the sale, and it disclosed that the part of the property required to be first offered was the only tract sold, the remaining portion of the premises not having been sold for want of bidders.
The sheriff failed to note in his return the hour of the day the order of sale came into his hands. But the omission did not vitiate the sale, and Burkett v. Clark, 46 Nebr., 474, does not so hold.
*81Nor is the sale invalidated because the order of sale contained no provision that it should be returned within sixty days from its date. The sale was had and return made within the period specified, which was sufficient. The statute prescribes the time within which a sheriff shall make the sale of real estate and file his return, and the order of sale need not contain any provision upon the subject.
Objection is made that there were no applications to the county clerk, clerk of the district court and county treasurer for certificates as to liens and incumbrances against the property. This point is not available, because the transcript before us does not purport to be a complete copy of the entire record below. The clerk of the district court merely certifies that the transcript contains copies of certain enumerated papers and proceedings in the case. Error must affirmatively appear. It will not be presumed. For the same reason we can not consider the objection that no copy of the appraisement was filed in the time required by law.
The order of the court confirming the sale is
A FIRMED.